Citation Nr: 0919376	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from October 1944 to 
August 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not in receipt of nonservice-connected 
pension benefits as his income was determined to have 
exceeded the maximum annual disability pension limit set by 
law.

2.  As basic eligibility for nonservice-connected pension 
benefits has not been established, the Veteran is not 
entitled to an increased rate of pension, i.e., special 
monthly pension based upon the need for regular aid and 
attendance.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
upon the need for regular aid and attendance are not met.  38 
U.S.C.A. § 1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.351(a)(1), (b), (c), 3.352 (2008); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In the instant case, the Board notes that a letter sent to 
the Veteran in May 2007, prior to the initial August 2007 
rating decision, advised him of the evidence and information 
necessary to substantiate his claims of entitlement to 
nonservice-connected pension benefits and special monthly 
pension based upon the need for regular aid and attendance.  
Such letter also informed the Veteran of his and VA's 
respective duties in obtaining evidence in support of his 
claims.  While the Veteran was not advised of the evidence 
and information necessary to establish a disability rating 
and an effective date in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board concludes 
herein that the preponderance of the evidence is against the 
Veteran's claim and, as such, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Relevant to the duty to assist, VA treatment records have 
been obtained and considered.  The Veteran has not identified 
any additional, outstanding records necessary to decide his 
pending appeal.  Additionally, the Veteran was provided with 
a VA examination in January 2008 in order to adjudicate his 
claim of entitlement to special monthly pension.

Therefore, the Board finds that VA has satisfied its duties 
to notify and assist under the VCAA in the circumstances of 
this case.  Moreover, the Board concludes that the Veteran's 
claim lacks legal entitlement under the law.  VA's General 
Counsel has held that in cases where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, VA is not required to provide notice 
of, or assistance in developing, the information and evidence 
necessary to substantiate such a claim under 38 U.S.C.A. 
§§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

In the instant case, the Veteran claims entitlement to an 
increased rate of pension, i.e., special monthly pension 
based on the need for regular aid and attendance; however, he 
is not currently in receipt of nonservice-connected pension 
benefits.  Therefore, he lacks the basic eligibility to 
increased pension benefits. 

The Court has held that, where the operation of law is 
dispositive, as it is in the instant case, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.  See Sabonis, supra,  at 429-30.  
Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  Moreover, 
because the claim is being denied as a matter of law, no 
further development under the VCAA is warranted.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law).

II.  Analysis

Section 1521 provides for an increased rate of pension in the 
form of a special monthly pension when an otherwise eligible 
Veteran is in need of regular aid and attendance.  See 38 
U.S.C.A. § 1521(d); 38 C.F.R. §§ 3.351(a)(1), (b), (c); 
3.352.

In the instant case, the RO denied the Veteran's claim of 
entitlement to nonservice-connected pension in an August 2007 
letter.  Specifically, the RO informed the Veteran that his 
claim had been denied because his income was determined to 
have exceeded the maximum annual disability pension limit set 
by law.  The Veteran was further advised that the income 
limit for a Veteran with no dependents was $10,929.00 and his 
income, consisting of Social Security Administration (SSA) 
and retirement benefits, was $16,950.00.  The RO also 
considered his expenses for Medicare Part B premiums, which 
totaled $1,122.00, but his income still exceeded the maximum 
allowable limit.  The Veteran was informed that he may 
reapply for pension benefits when his income dropped or his 
medical expenses that he paid increased.  

Also, in a rating decision issued in August 2007 and sent 
under the same cover letter as the denial of nonservice-
connected pension benefits, the RO denied entitlement to 
special monthly pension based upon the need for regular aid 
and attendance.

In the Veteran's October 2007 notice of disagreement, he 
specifically stated, "I disagree with your decision of 8-20-
2007 concerning A and A [aid and attendance]."  Therefore, 
as the August 2007 denial of nonservice-connected pension 
benefits was not appealed, it is final.  See 38 U.S.C.A 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).  While the Veteran is free to reapply for nonservice-
connected pension at any time, he is not currently in receipt 
of such benefits.  Therefore, as the Veteran lacks basic 
eligibility for nonservice-connected pension benefits, he is 
not entitled to an increased rate of pension, i.e., special 
monthly pension based upon the need for regular aid and 
attendance.

Therefore, the Board finds that under the law, the Veteran 
lacks legal grounds to establish entitlement to special 
monthly pension based upon the need for regular aid and 
attendance.  See Sabonis, supra.  In Sabonis, the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Insofar as the Veteran is not in receipt of nonservice-
connected pension benefits, entitlement to an increased rate 
of pension is not possible under the law.  As there is no 
legal entitlement, the claim of entitlement to special 
monthly pension based upon the need for regular aid and 
attendance is without legal merit.  Id.  


ORDER

Special monthly pension based upon the need for regular aid 
and attendance is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


